Atkinson, J.
1. This case was before the Supreme Court on a former writ of error (125 Ga. 552, 54 S. E. 643). The rulings then made are binding, and are conclusive, unless, on the second trial, the facts were substantially different from those on the first trial. The decision then made is not subject to review or reversal in the same ease. *
2. On the second trial there was nothing to change the application of the decision formerly made by this court. Nor do the rulings made by the court, either on the pleadings or the evidence, or in directing a verdict, require a reversal.

Judgment affirmed.


All the Justices concur, except Evans, P. J., disqualified.